DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 30, 34-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocariu et al., (US 2018/0043102).
Claim 23, an injector for delivery of a pharmaceutical composition (Fig. 6, (100)), the injector (100) comprising a cylinder having an inner wall (Fig. 6, (112)), a piston rod (Fig. 6, (114)), and a stopper (Fig. 6, (10)) having a stopper body (Fig. 6, (12)) with an actuating surface (Fig. 6, (16)) opposite an outlet surface (Fig. 6, (14)), an axial length between the actuating surface and the outlet surface (seen in Fig. 6 and Fig. 2), and a transverse diameter (Fig. 4A, indicated as outer diameter (OD)), the stopper body (12) having a tubular section having an access diameter (Fig. 4A, indicated as (ID)), 
the stopper (10) at an axial location from the actuating surface (16) comprising a deformable sealing element (Fig. 2, (30)) made from a thermoplastic elastomer (TPE) ([0040] wherein the (deformable sealing elements) annular seals (30, 32) are made from TPE), which deformable sealing element (30) surrounds the stopper body (12), has an outer diameter, which is larger than the transverse diameter (as seen in Fig. 2, wherein the outer diameter of (30) is larger than the outer (transverse) diameter of the stopper body (12)), which deformable sealing element (30) seals an annular gap between the stopper body and the inner wall of the cylinder (seen in Fig. 5B, wherein the annular gap between the stopper body (12) and the cylinder inner wall (of 112) is sealed by the sealing elements (30, 32)), and 
the stopper (10) comprising a cavity (Fig. 2, annotated below, wherein a cavity exists at (36*)) at the axial location of the deformable sealing element (30), the cavity (Fig. 2, annotated, (36*)) and has a lateral extension larger than the access diameter (seen in Fig. 2), and which cavity (Fig. 2, annotated, (36*)) is formed at an interface between the stopper body and the piston rod and/or at an interface between the deformable sealing element and the piston rod (wherein the cavity (36*) is formed at an interface between the stopper body and piston rod).

    PNG
    media_image1.png
    605
    412
    media_image1.png
    Greyscale

Cojocariu teaches a cavity in the stopper body, but doesn’t explicitly state the cavity comprising a compressible fluid. However, it would be obvious that air, a known compressible fluid, obviously exists within the cavity of the stopper when it is assembled. Particularly because Cojocariu doesn’t teach that the stopper is assembled in a hermetically sealed manner. 
Additionally, Cojocariu teaches an axial extension of the axial length of the stopper body, but does not explicitly teach an axial extension in the range of 5% and 95% of the axial length of the stopper body. Further, Cojocariu teaches a cavity with a lateral extension, but doesn’t explicitly teach the cavity lateral extension in the range of 50% to 65% of the outer diameter of the deformable sealing element.
 “an axial extension in the range of 5% and 95% of the axial length of the stopper body” and “the cavity lateral extension in the range of 50% to 65% of the outer diameter of the deformable sealing element” are result effective variables.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the axial extension length and the cavity lateral extension diameter to be within the range of 5-95% for the axial extension length, and 50-65% for the lateral extension diameter, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled therapeutic (Cojocariu [0057]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 24, Cojocariu teaches the injector according to claim 23. Cojocariu teaches a cavity (Fig. 2, annotated, (36*)), but doesn’t explicitly teach the cavity has an axial extension in the range of 5% and 95% of the axial length of the stopper body.  
The provided disclosure sets forth that “an axial extension in the range of 5% and 95% of the axial length of the stopper body” is a result effective variable.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the axial extension length to be within the range of 5-95%, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled therapeutic (Cojocariu [0057]), since it has been held that where the general conditions of a 

Regarding Claim 25, Cojocariu teaches the injector according to claim 23, wherein the cavity (Fig. 2, annotated, (36*)) has a cylindrical (seen in annotated Fig. 2, wherein (36*) has a cylindrical shape), an ellipsoidal or a toroidal shape (seen in Fig. 8, wherein another embodiment of the cavity seen at (36c) is toroidal in shape around (40c)).  

Regarding Claim 30, Cojocariu teaches the injector according to claim 23, wherein the stopper body (Fig. 2, (12)) has a cylindrical shape (seen in Fig. 2) and the deformable sealing element (Fig. 2, (30)). 
Cojocariu also teaches another embodiment (seen in Fig. 11) wherein the deformable sealing element (Fig. 11, (230)) is comprised on a cylindrical structure (Fig. 11, (218)) for mounting on the stopper body or the piston rod ([0065] wherein (230) is mounted on cylindrical structure (212), which is mounted on the piston rod at (214)), so that upon mounting of the cylindrical structure (Fig. 11, (212)) on the stopper body or the piston rod (Fig. 6, (114)), the cavity (Fig. 11, annotated below, (216*)) is formed between the stopper body or the piston rod and the cylindrical structure (where (216*) is formed between the cylindrical structure (212) and the piston rod (114) it mounts on at (214)).  

    PNG
    media_image2.png
    356
    288
    media_image2.png
    Greyscale


Regarding Claim 34, Cojocariu teaches the injector according to claim 23, wherein the stopper (Fig. 2, (10)) comprises a first deformable sealing element (Fig. 2, (30)) at a first axial location from the actuating surface (seen in Fig. 2) and a second deformable sealing element (Fig. 2, (32)) at a second axial location from the actuating surface (seen in Fig. 2) and the cavity (Fig. 2, annotated, (36*) and (34)) extends between the first axial location and the second axial location (seen in Fig. 2).  

Regarding Claim 35, Cojocariu teaches the injector according to claim 23, wherein the outer diameter of the deformable sealing element (Fig. 2, (30)) is in the range of 1.5% to 10% larger than the inner diameter of the cylinder before inserting the stopper into the cylinder.  
While Cojocariu teaches the outer diameter of the deformable sealing element (30) is larger than the inner diameter of the cylinder (112), as seen in Fig. 5A-5B, Cojocariu doesn’t 
The provided disclosure sets forth that “the outer diameter of the deformable sealing element in the range of 1.5% to 10% larger than the inner diameter of the cylinder before inserting the stopper” is a result effective variable.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the outer diameter of the deformable sealing element to be within the range of 1.5-10%, for the purpose of establishing an ideal sized stopper and ideal cavity size therein to facilitate syringe aspiration of the prefilled therapeutic (Cojocariu [0051] wherein the height/diameter ratio of the stopper seal is determined to prevent the stopper from warping beyond usefulness (flipping) while within the syringe (cylinder)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 37, Cojocariu teaches the injector according to claim 23, wherein the cylinder (Fig. 5A, (112)) is made from glass ([0058] wherein the cylinder can be made of glass).  

Regarding Claim 38, Cojocariu teaches the injector according to claim 23, wherein the cylinder (Fig. 5A, (112)) has an inner diameter in the range of 2 mm to 12 mm ([0054] wherein the inner diameter is 0.410 inches, which is 10.414 mm, and therefore is within the claimed range).  

Regarding Claim 39, Cojocariu teaches the injector according to claim 23, wherein the cylinder (Fig. 5A, (112)) is prefilled with a pharmaceutical composition ([0044] and [0051], wherein the cylinder is prefilled with a therapeutic agent (pharmaceutical composition)).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocariu et al., (US 2018/0043102), as applied to Claim 23 above, and further in view of Bisenga et al., (US 2007/0219508).
Regarding Claim 26, Cojocariu teaches the injector according to claim 23, wherein the stopper body comprises an actuating stopper element. 
Cojocariu doesn’t explicitly teach the stopper body also having an outlet stopper element each comprising a deformable sealing element as defined in claim 23, which actuating stopper element and which outlet stopper element are linked together by a resilient frame, the outlet stopper element being located at a first axial location from the actuating surface, and the actuating stopper element being located at a second axial location from the actuating surface, the stopper having the cavity at the first axial location.
In related prior art, Bisenga teaches a syringe cylinder (Bisenga Fig. 1F, (100)) with piston rod (Bisenga Fig. 1F, (220)) and stopper (Bisenga Fig. 1F, (10)), the stopper having a stopper body (Bisenga Fig. 1B, (10)) comprising an actuating stopper element (Bisenga Fig. 1B, (50)) and an outlet stopper element (Bisenga Fig. 1B, (40)) each comprising a deformable sealing element as defined in claim 23 (Bisenga Fig. 1B, wherein the deformable sealing elements (30) and (32) are on the actuating stopper and outlet stopper elements), which actuating stopper element 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the stopper of Cojocariu, to have an actuating stopper and an outlet stopper element as taught by Bisenga; since Cojocariu already teaches having two-piece plungers in different embodiments, and as Bisenga teaches this structure to prevent unwanted rearward motion of the plunger (Bisenga [0048]) while in use.

    PNG
    media_image3.png
    238
    237
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    343
    270
    media_image4.png
    Greyscale


Claim 27, Cojocariu in view of Bisenga teaches the modified injector according to claim 26, wherein the stopper (Bisenga Fig. 1B, (10)) comprises a second cavity at the second axial location (Bisenga Fig. 1C, annotated above, wherein at a second axial location there is a cavity (56*)).

Regarding Claim 28, Cojocariu in view of Bisenga teaches the modified injector according to claim 26, wherein the resilient frame (Bisenga Fig. 1B, (52, 56)) has a cylindrical shape (as seen in Bisenga Fig. 1B and 1C, wherein (52) has a distinctly cylindrical shape).  

Claims 29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocariu et al., (US 2018/0043102), as applied to Claim 23 above, and further in view of Quinn et al., (US 2011/0034882).
Regarding Claim 29, Cojocariu teaches the injector according to claim 23, wherein the deformable sealing element is an O-ring ([0054] and Fig. 2, wherein (30, 32) are O-rings). 
Cojocariu doesn’t explicitly teach the O-ring with a recess along the inner diameter of the O-ring so that upon mounting of the O-ring on the stopper body or the piston rod, the cavity is formed between the O-ring and the stopper body or between the O-ring and the piston rod at the recess of the O-ring.  
In related prior art, Quinn teaches a stopper (Quinn Fig. 2A, (12)) having a deformable sealing element which is an O-ring (Quinn Figs 2A and 2B, (46, 50)) with a recess  along the inner diameter of the O-ring (Quinn Fig. 2B, seen at (53)) so that upon mounting of the O-ring on the stopper body or the piston rod (Quinn, wherein (12) is mounted on the piston (plunger) or between the O-ring and the piston rod at the recess of the O-ring.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the cavity of Cojocariu, to include a recess along the inner diameter to form a cavity between the O-ring and the stopper body, as taught by Quinn, for the motivation of trapping air bubbles in the air pocket (cavity) formed by the O-ring to assist the anti-refluxing capabilities of the stopper (Quinn [0081]).

Regarding Claim 32, Cojocariu teaches the injector according to claim 23. 
Cojocariu teaches the use of TPE as the material forming the deformable sealing element (30, 32) on the stopper (Cojocariu [0040]), but doesn’t explicitly teach wherein the stopper body is made from a TPE. 
In related prior art Quinn teaches the stopper body could be made of polymers like TPE (Quinn [0074]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the stopper body of Cojocariu, to be formed of TPE, as taught by Quinn, for the motivation of a structurally stable, flexible material already used by Cojocariu which is known to have desired properties of creating a slidable seal (Cojocariu [0014]).

Regarding Claim 33, Cojocariu teaches the injector according to claim 23, wherein the stopper (Cojocariu Fig. 2, (10)) comprises a first deformable sealing element (Cojocariu Fig. 2, 
If applicant is not satisfied with the second cavity at a second axial location that is taught by Cojocariu, related prior art Quinn also teaches a second deformable sealing element (Quinn Fig. 2B, (48)) at a second axial location from the actuating surface (as seen in Quinn Fig. 2B)) and a second cavity (Quinn Fig. 2B, (28)) at the second axial location (seen in Quinn Fig. 2B and Fig. 3, wherein the cavity (28) remains a cavity that partially engages the plunger rod (14) but is located at the second axial location from the actuating surface at (34, 44)). As Cojocariu already teaches having a second deformable sealing element, it would be obvious to add a second cavity within that second deformable sealing element, for the motivation of further reinforcing the anti-refluxing capabilities of the stopper (Quinn [0081]).

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocariu et al., (US 2018/0043102), as applied to Claim 23 above, and further in view of Prasad et al., (US 2015/0119817).
Regarding Claim 31, Cojocariu teaches the injector according to claim 23. 

In related prior art, Prasad teaches a stopper (Prasad Fig. 2A, (16)) to secure to a piston rod (Prasad Fig. 2A, (14)) and to interact with a syringe barrel (Prasad Fig. 2A, (12)); the stopper having a stopper body (Prasad Fig. 5, (54)) and deformable sealing elements (Prasad Fig. 5, (50, 52)). Prasad further teaches wherein the deformable sealing element has or the stopper body and the deformable sealing element have a Shore A hardness in the range of 30 to 90 (Prasad [0016], wherein the stopper is made of thermoplastic elastomer and has a hardness in the range of 40-70 Shore A, which is within the range of 30 to 90).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify stopper of Cojocariu to be formed of TPE and having a Shore A hardness in the range of 30-90, as taught by Prasad, for the motivation of ensuring the stopper creates a leak-free syringe with low breakloose and sustaining forces, also eliminating the need of lubricating the stopper and thus reducing manufacturing cost while making assembly of the syringe easier (Prasad [0017]).

Regarding Claim 36, Cojocariu teaches the injector according to claim 23. 
Cojocariu doesn’t explicitly teach wherein the deformable sealing element has a Shore A hardness in the range of 30 to 90, and wherein the injector does not comprise an external lubricant.  

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify stopper of Cojocariu to be formed of TPE and having a Shore A hardness in the range of 30-90, as taught by Prasad, for the motivation of ensuring the stopper creates a leak-free syringe with low breakloose and sustaining forces, also eliminating the need of lubricating the stopper and thus reducing manufacturing cost while making assembly of the syringe easier (Prasad [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 

/BRANDY S LEE/Primary Examiner, Art Unit 3783